DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 20160185603 to Bozalina et al. (hereinafter, “Bozalina at __”) in view of CN107043105 to Yongxiao et al. (hereinafter, “Yongxiao at __”; cited and provided by applicants).
Regarding claims 16 and 17, Bozalina discloses production of a few-layer graphene (Bozalina at [0015] which is ~3 to 4 times 0.9 to 1.2 nm (at most 4.8 nm) as per [0037]) comprising:
a) Positioning graphite into an inner chamber of a rotatable housing (Bozalina at [0038]), of a rod mill (Bozalina discloses rod mill usage, Bozalina at [0056]), wherein a plurality of elongated rigid rods are loosely positioning in the housing (Id.) and wherein a ratio of a total weight of the rods in the inner chamber to a total weight of the graphite in the inner chamber is between 1:1 and 60:1 (which overlaps prima facie case of obviousness exists, see MPEP 2144.05; Bozalina at [0034], see infra);
b) Rotating the housing of the rod mill after a (Bozalina at [0038]);
c) Milling the graphite with the rods during b to exfoliated the graphite and produced milled graphite (Id.).
However, Bozalina does not expressly state microwave application to thermally exfoliate the milled graphite and produce the graphene-based materials.
Yongxiao in a method of forming graphene (Yongxiao at [0007]) discloses usage of microwave heating after milling (Yongxiao at [0086]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozaline in view of the microwave usage of Yongxiao. The teaching or suggested motivation in doing so is drying (Id., it is noted that microwave is applied for 3 hours at 1 kW of power which absent evidence to the contrary will also cause exfoliation though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
Concerning claims 20 and 21, rotation occurs for 2-100 hours at 10-225 rpm (Bozalina at [0038]), the time overlaps that value instantly claimed which is prima facie obvious (See MPEP 2144.05).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bozalina and Yongxiao as applied to claim 16 above, and in further view of “Rod milling and thermal annealing of graphite: Passing the equilibrium barrier” to Smeulders et al. (hereinafter, “Smeulders at __”).
Regarding claim 18, neither Bozalina or Yongxiao expressly state the aspect ratio of the rods. Though as discussed supra, Bozalina overlaps the claimed ratio of claim 19.
Smeulders in a method of grinding graphite in a rod mill (Smeulders at 655-656) discloses usage of rods having a diameter of 1.9 cm and a length of 9.4 cm, which is an aspect ratio of 9.4/1.9=4.95 (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozalina and Yongxiao in view of the rods of Smeulders. The teaching or suggested motivation in doing so being a more ordered phase (Smeulders at 660 L col).

Claims 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bozalina in view of CN105800603 (hereinafter, “CN ‘603 at __”; pagination to attached document).
Regarding claims 16 and 17, Bozalina discloses production of a few-layer graphene (Bozalina at [0015] which is ~3 to 4 times 0.9 to 1.2 nm as per [0037]) comprising:
a) Positioning graphite into an inner chamber of a rotatable housing (Bozalina at [0038]), of a rod mill (Bozalina discloses rod mill usage, Bozalina at [0056]), wherein a plurality of elongated rigi rods are loosely positioning in the housing (Id.) and wherein a ratio of a total weight of the rods in the inner chamber to a total weight of the graphite in the inner chamber is between 1:1 and 60:1 (which overlaps that range instantly claimed such that a prima facie case of obviousness exists, see MPEP 2144.05; Bozalina at [0034], see infra);
b) Rotating the housing of the rod mill after a (Bozalina at [0038]);
Id.).
However, Bozalina does not expressly state microwave application to thermally exfoliate the milled graphite and produce the graphene-based materials.
CN ‘603 in a method of milling graphite (CN ‘603 at [0012]) discloses application of microwave energy after milling (CN ‘603 at [0014]). Microwave is applied for 3 seconds to ten minutes (CN ‘603 at [0017]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozaline in view of the microwave usage of CN ‘603. The teaching or suggested motivation in doing so is further exfoliation (CN ‘603 at [0016]).
Concerning claims 20 and 21, rotation occurs for 2-100 hours at 10-225 rpm (Bozalina at [0038]), the time overlaps that value instantly claimed which is prima facie obvious (See MPEP 2144.05).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bozalina and Yongxiao as applied to claim 16 above, and in further view of Smeulders.
Regarding claim 18, neither Bozalina or CN ‘603 expressly state the aspect ratio of the rods. Though as discussed supra, Bozalina overlaps the claimed ratio of claim 19.
Smeulders in a method of grinding graphite in a rod mill (Smeulders at 655-656) discloses usage of rods having a diameter of 1.9 cm and a length of 9.4 cm, which is an aspect ratio of 9.4/1.9=4.95 (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozalina and CN ‘603 in view of the rods of Smeulders. The teaching or suggested motivation in doing so being a more ordered phase (Smeulders at 660 L col).
Claims 1, 8, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bozalina.
As to claim 1, Bozalina discloses a method for manufacturing graphene-based materials (Bozalina at [0046]) comprising:
a) Positioning graphite into an inner chamber of a rotatable housing of a rod mill wherein a plurality of elongated rigid rods are loosely positioned in the housing (Bozalina at [0056] as this is replacing ball milling therein);
b) Rotating the housing of the rod mill after a (Bozalina at “Abstract”);
c) Rod milling the graphite with the rods during b to produce a first portion of the graphene-based materials and milled graphite wherein the first portion of the graphene is FLG (less than 10 layers, Bozalina at [0046]) and a milled graphite of less than or equal to 1200 layers (Id., which overlaps “more than 30 layers of graphene” which is prima facie case of obviousness, see MPEP 2144.05).
Turning to claims 8 and 9, NMP or DMF is utilized (Bozalina at [0039]).
Concerning claims 11 and 12, the ratio is 1:1-60:1 (Bozalina at [0034]) which overlaps that range instantly claimed and is as such prima facie obvious.
As to claims 13 and 14, rotation occurs for 2-100 hours at 10-225 rpm (Bozalina at [0038]), the time overlaps that value instantly claimed which is prima facie obvious (See MPEP 2144.05).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bozalina as applied to claim 1, and in further view of CN ’603.
As to claims 2-6, Bozalina does not expressly state usage of microwave exfoliation.
CN ‘603 in a method of milling graphite (CN ‘603 at [0012]) discloses application of microwave energy after milling (CN ‘603 at [0014]). Microwave is applied for 3 seconds to ten minutes (CN ‘603 at [0017]). This also covers claim 3 as the thermal exfoliation via microwave can convert more graphite to 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozalina0 in view of the microwave usage of CN ‘603. The teaching or suggested motivation in doing so is further exfoliation (CN ‘603 at [0016]).
As to claim 7, Bozalina discloses <15 nm thinned graphite (Bozalina at [0037], supra).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bozalina and CN ‘603 as applied to claim 9 above, and in further view of Smeulders.
As to claim 10, neither Bozalina or CN ‘603 expressly state the aspect ratio of the rods. Though as discussed supra, Bozalina overlaps the claimed ratio of claim 19.
Smeulders in a method of grinding graphite in a rod mill (Smeulders at 655-656) discloses usage of rods having a diameter of 1.9 cm and a length of 9.4 cm, which is an aspect ratio of 9.4/1.9=4.95 (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bozalina and CN ‘603 in view of the rods of Smeulders. The teaching or suggested motivation in doing so being a more ordered phase (Smeulders at 660 L col).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bozalina in view of Smeulders as applied to claim 1 above.
Regarding claim 15, Bozalina does not expressly state usage of stainless steel rods.
Smeulders as discussed supra discloses usage of stainless steel rods (Smeulders at 655 R col).


Conclusion
Claims 1-21 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759